DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the claimed, “t” should be amended to”t1”, for consistency with independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Pat. # 4581928).
	Regarding claim 11, Johnson teaches, “A flow rate measuring device (Fig. 1A) configured to measure a flow rate of fluid, the flow rate measuring device comprising: a measurement flow path (“AIR FLOW”) configured to conduct the fluid therethrough; and a flow sensor (see Fig. 1A configuration) configured to measure the flow rate of the fluid in the measurement flow path, wherein the flow sensor includes a sensor substrate (20) having one surface; and a film-shaped sensor film portion (29, 32) overlaid on the one surface of the sensor substrate, the sensor film portion includes a heater portion (26) configured to heat the sensor film portion; and a temperature measurement portion (22 or 24) arranged in the heater portion along the one surface to measure a temperature of the sensor film portion, an orthogonal direction (from ref. # 83 to 26 as shown in Fig. 1A) is orthogonal to both a thickness direction of the sensor film portion and an arrangement direction of the heater portion and the temperature measurement portion, in the orthogonal direction, a length dimension of an outer edge portion which is an edge portion of the temperature measurement portion on a side opposite to the heater portion is smaller than a length dimension of an inner edge portion which is an edge portion of the temperature measurement portion on a heater portion side, and the outer edge portion is at a position spaced inwardly in the orthogonal direction from both end portions of the inner edge portion (see marked up figure below for discussion of italicized claimed dimensions above).”

    PNG
    media_image1.png
    578
    614
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1–10 are allowed (pending objection to claim 2).
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, the prior art does not teach or suggest the claimed, “a length dimension of the heater portion in the orthogonal direction is LH, a length dimension of an inner edge portion which is an edge portion of the temperature measurement portion on a heater portion side in the orthogonal direction is LM1, a length dimension of an outer edge portion which is an edge portion of the temperature measurement portion on a side opposite to the heater portion in the orthogonal direction, is LM2, and a thickness dimension of the heater portion in the thickness direction is t1, and relationships of Expression 1 and Expression 2 are satisfied,
Expression 1: 240 < LH × t1 × (LM1 − LM2 + 1) < 2400, and 
Expression 2: LM1 ≥ LM2.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach airflow sensor devices with structure similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/Primary Examiner, Art Unit 2852